
	
		I
		112th CONGRESS
		1st Session
		H. R. 1673
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 16300 Broadway Avenue in Maple Heights, Ohio, as the
		  Daniel Kondas Post Office.
	
	
		1.Daniel Kondas Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 16300 Broadway Avenue in Maple Heights, Ohio, shall be known
			 and designated as the Daniel Kondas Post Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Daniel Kondas Post Office.
			
